           Case 1:18-vv-00296-UNJ Document 30 Filed 03/13/19 Page 1 of 2




         In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 18-0296V
                                      Filed: February 4, 2019
                                          UNPUBLISHED


    EKATERINA KOVTUN,

                         Petitioner,                          Special Processing Unit (SPU);
    v.                                                        Ruling on Entitlement; Concession;
                                                              Table Injury; Tetanus, Diphtheria,
    SECRETARY OF HEALTH AND                                   acellular Pertussis (Tdap) Vaccine;
    HUMAN SERVICES,                                           Shoulder Injury Related to Vaccine
                                                              Administration (SIRVA)
                        Respondent.


Glen Howard Sturtevant, Jr., Rawls Law Group, Richmond, VA, for petitioner.
Daniel Anthony Principato, U.S. Department of Justice, Washington, DC, for
       respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

       On February 27, 2018, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered injuries, described as " debilitating
pain, restricted range of motion, and adhesive capsulitis of her left shoulder and arm”
caused-in-fact by the tetanus, diphtheria, and acellular pertussis (“Tdap”) she received
on November 9, 2016. Petition at 1. Petitioner further alleges that she received her
vaccination in the United States, that she suffered the residual effects of her injury for

1The undersigned intends to post this ruling on the United States Court of Federal Claims' website. This
means the ruling will be available to anyone with access to the internet. In accordance with Vaccine
Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such material from
public access. Because this unpublished ruling contains a reasoned explanation for the action in this
case, undersigned is required to post it on the United States Court of Federal Claims' website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management
and Promotion of Electronic Government Services).
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
         Case 1:18-vv-00296-UNJ Document 30 Filed 03/13/19 Page 2 of 2



more than six months, and that neither she nor any other party has filed a civil action or
received compensation for her injury, alleged as vaccine caused. Id. at ¶¶ 2, 19, 21.
The case was assigned to the Special Processing Unit of the Office of Special Masters.

        On February 4, 2019, respondent filed his Rule 4(c) report in which he concedes
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, respondent indicates that “[a]ccording to [his] assessment of
petitioner’s records, petitioner’s medical course is consistent with SIRVA as defined in
the Vaccine Injury Table.” Id. at 3. Respondent further agrees that “based on the
records as it stands, petitioner has satisfied all legal prerequisites for compensation
under the Act.” Id. at 3-4.

     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Chief Special Master
